Name: Council Regulation (EC) No 2386/98 of 3 November 1998 amending Regulation (EC) No 45/98 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1998 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: fisheries;  economic geography
 Date Published: nan

 EN Official Journal of the European Communities 6. 11. 98L 297/2 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2386/98 of 3 November 1998 amending Regulation (EC) No 45/98 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1998 and certain conditions under which they may be fished THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (1), and in particular Article 8(4) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EC) No 45/98 (2) fixes, for certain fish stocks and groups of fish stocks, the TACs for 1998 and certain conditions under which they may be fished; Whereas scientific opinion indicates that cod caught in the North Sea (ICES Sub-area IV) and in the eastern Channel (ICES Division VIId) belong to the same stock; Whereas quotas of cod which may be taken by Member States are defined separately for the North Sea and for an area which includes the eastern Channel; Whereas some Member States are experiencing, during 1998, large catches of cod in the eastern Channel, which may lead to large-scale discarding of this species when national quotas for this area become exhausted; Whereas small quantities of cod included in the quotas for the North Sea taken in the eastern Channel will have no adverse effects on the stock of cod from which they are taken; Whereas Regulation (EC) No 45/98 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The Annex to this Regulation shall replace the corres- ponding elements of Annex I to Regulation (EC) No 45/98. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 1998. For the Council The President B. PRAMMER (1) OJ L 389, 31. 12. 1992, p. 1. Regulation as amended by the 1994 Act of Accession. (2) OJ L 12, 19. 1. 1998, p. 1. Regulation as last amended by Commission Regulation (EC) No 1957/98 (OJ L 254, 16. 9. 1998, p. 3). EN Official Journal of the European Communities6. 11. 98 L 297/3 ANNEX Species: Cod Gadus morhua Zone: IIa (1), North Sea BelgiÃ «/Belgique 4 460 (3) Danmark 25 610 Deutschland 16 240 Ã Ã »Ã » Ã ´Ã ± EspaÃ ±a France 5 510 (4) Ireland Italia Luxembourg Nederland 14 470 (5) Ã sterreich Portugal Suomi/Finland Sverige 170 United Kingdom 58 740 (6) EC 125 200 (2) TAC 140 000 (1) Community waters (2) Of which no more than 60 000 tonnes may be fished in waters under the sovereignty or jurisdiction of Norway (3) Of which no more than 17 tonnes may be fished in ICES Division VIId (4) Of which no more than 21 tonnes may be fished in ICES Division VIId (5) Of which no more than 54 tonnes may be fished in ICES Division VIId (6) Of which no more than 220 tonnes may be fished in ICES Division VIId'